Citation Nr: 1713879	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2013, the Board remanded the appeal so that a hearing could be scheduled. In June 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.

In September 2015, the Board denied entitlement to service connection for ischemic heart disease. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). By Order dated in May 2016, the Court granted the parties' Joint Motion for Remand. 

In November 2016, the Board remanded the appeal for further development. It has since returned to the Board. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2016 remand, the Veteran was to be afforded a VA examination to identify all cardiac disorders and to specifically state whether or not he has ischemic heart disease. For VA purposes, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. See 38 C.F.R. § 3.309(e) (2016). 

The Veteran underwent a VA examination in January 2017 and the examiner indicated that he had been diagnosed with a heart condition, specifically, atherosclerotic cardiovascular disease (June 2, 2015) and supraventricular arrhythmia (approximately September 1, 2001). The examiner opined that the Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease. Regarding etiology, the examiner stated that for coronary atherosclerosis, it was unknown. The examiner went on to state that the condition claimed was less likely than not incurred in or caused by service. The following rationale was provided:

A coronary arteriogram at Baptist Health Hospital Richmond (Kentucky) in 2015, performed by Dr. [A.J.], was reported to demonstrate minimal evidence of coronary atherosclerosis in one vessel (the left anterior descending), but the patient to my review has never had an accepted clinical manifestation of coronary artery disease/ischemic heart disease as described in the Agent Orange guideline. As well, Dr. [J.] erred in the "Indication" section of the catheterization report that part of the indication for the procedure was "positive cardiac markers," from a 2015 hospitalization at Berea St Joseph Hospital (KY), when in fact the cardiac troponin 1 value was normal. The patient does have paroxysmal atrial fibrillation, but I was unable to find a scientific published association between Agent Orange and atrial fibrillation. 

In March 2017, the representative argued that the examiner recognized the June 2015 diagnosis of atherosclerotic cardiovascular disease and then inexplicably attested that it did not qualify within the generally accepted medical definition of ischemic heart disease. The representative argued that readjudication and denial of the issue was inherently faulty on its face and that if the Board determined the medical evidence was not adequate, it must remand for further development.

On review, the examination findings are inconsistent. That is, a diagnosis of atherosclerotic cardiovascular disease was listed, yet the examiner indicated that this did not qualify within the generally accepted medical definition of ischemic heart disease. As noted, for VA purposes, ischemic heart disease by regulation, includes atherosclerotic cardiovascular disease. Under these circumstances, a clarifying opinion is needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the January 2017 VA heart examination and opinion for an addendum. If the January 2017 examiner is unavailable, the requested information should be obtained from another VA cardiologist. The electronic claims folder must be available for review. 

The examiner is requested to specifically review the January 2017 examination and indicate whether medical evidence supports a diagnosis of atherosclerotic cardiovascular disease as listed in part one of the report. A complete rationale must be provided for any opinion offered. 

2. The RO should review the addendum to ensure that it is in complete compliance with the directive of this Remand. If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issue. If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


